Citation Nr: 0611897	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for residuals of 
a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied a claim for an increased 
rating for residuals of a right knee injury.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Cleveland, Ohio.  

In a January 2005 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his residuals 
of a right knee injury on a schedular basis only.  At that 
time, the Board remanded the case to the RO for consideration 
of whether an extraschedular evaluation was warranted for the 
veteran's right knee disability under 38 C.F.R. § 
3.321(b)(1).  See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to 
an extraschedular rating when further action by the RO is 
necessary).

Pursuant to the January 2005 remand instructions, the RO 
considered entitlement to an extraschedular rating under 38 
C.F.R. § 3.321, including making a determination as to 
whether the case is sufficiently exceptional to warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  In a November 2005 
supplemental statement of the case, the RO determined that 
based on the evidence, the  service-connected residuals of a 
right knee injury did not warrant entitlement to an 
extraschedular evaluation. 


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.
 
2.  The veteran's residuals of a right knee injury do not 
result in marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for residuals 
of a right knee injury are not met. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, after the veteran submitted his claim for an 
increased rating for his residuals of a right knee injury 
(and before the initial adjudication of the claim), he was 
notified in October 2002 of the types of evidence needed in 
order to substantiate his claim of entitlement to an 
increased evaluation for his service-connected disability, as 
well as the types of evidence VA would assist him in 
obtaining.  He was not notified specifically as to the 
evidence needed to substantiate an increase on an 
extraschedular basis.  

Subsequently, the initial RO adjudication of the claim for an 
increase was in a December 2002 rating decision.  Though he 
was not notified specifically as to the evidence needed with 
respect to an extraschedular basis, any defect concerning the 
timing of that notice requirement was remedied pursuant to 
the Board's Remand in January 2005.  At that time, the Board 
remanded the case to the RO with instructions to provide the 
veteran notification meeting requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In this context, in a March 2005 letter, the RO effectively 
notified the veteran of the types of evidence that he needed 
to send to VA in order to substantiate his right knee rating 
claim on an extraschedular basis, as well as the types of 
evidence VA would assist him in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows that the 
condition has gotten worse; and was notified of general 
rating considerations and criteria for substantiating 
exceptional cases under 38 C.F.R. § 3.321(b)(1).  

More specifically, the veteran was informed of requisite 
conditions for substantiating entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
including the governing norm of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id.  

The RO further asked the veteran to submit any evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
after VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements, as well as any defect related to not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an extra-schedular rating pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected residuals of a right knee injury.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consist of the veteran's service personnel and medical 
records, post service medical records, reports of VA 
examinations in connection with his claim, lay statements 
submitted by the veteran, and the transcript of a Travel 
Board hearing conducted in September 2004.

Additionally, where the claims involve entitlement to an 
increased rating, as in this case on an extraschedular basis, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to require notice 
that an effective date will assigned if an increased rating 
(extraschedular) is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the veteran's claim for an extraschedular 
evaluation, any questions as to the appropriate effective 
date to be assigned is rendered moot.
 
II. Extraschedular consideration

The veteran is claiming entitlement to a higher rating than 
currently assigned for his service-connected residuals of a 
right knee injury.  As discussed in the introduction, in a 
January 2005 decision, the Board denied the veteran's claim 
of entitlement to an evaluation in excess of 10 percent on a 
schedular basis.  At that time, the Board remanded the case 
to the RO for consideration of whether to assign an 
extraschedular evaluation for earning capacity impairment due 
exclusively to the service-connected residuals of a right 
knee injury.  See 38 C.F.R. § 3.321(b)(1).

The veteran did not file a Notice of Appeal of the Board's 
January 2005 determination with the United States Court of 
Appeals for Veterans Claims) (Court) and therefore the 
January 2005 Board decision denying an increased schedular 
evaluation became final based on the evidence then of record.  
38 U.S.C.A. § 7266. As such, the issue of entitlement to an 
increased schedular rating is no longer before the Board.  
Here the adjudication is solely as to the issue of 
entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected residuals of a right knee injury.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  That 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The lay statements and testimony describing the symptoms of 
the veteran's right knee disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, in this case, that pertaining to 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  See 38 C.F.R. § 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence 
of record.  As discussed below, the evidence does not show 
that the veteran's residuals of a right knee injury present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

First, there is no evidence that the right knee disability 
has resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has been hospitalized for the 
right knee disability. 

Second, the evidence does not show that there has been a 
marked interference with employment.  During the September 
2004 Travel Board hearing before the undersigned at the RO, 
he testified that he worked at the post office, loading and 
unloading mail from trailers.  The veteran testified that his 
knee condition resulted in a loss of a considerable amount of 
time at work.  He testified that on average, he probably 
missed a couple of days a week.  He testified in effect that 
his supervisor allowed him to leave early when he needed to 
due to his right knee; but that he had not requested a 
different duty assignment in part because he liked the job 
and was accustomed to it, and because he feared that asking 
might ultimately lead to a loss of his job. 

The veteran testified that he had a constant shooting pain, 
going the length of his leg and to the lower part of his 
back.  He wears a brace on the right knee daily, and not 
wearing the brace has resulted in the knee giving out and his 
falling.  He testified that due to his right knee condition, 
an outpatient physician had issued him handicap parking 
permit cards effective until June 2008, and renewable at that 
time.  

At the time of the September 2004 Travel Board hearing, the 
veteran submitted some private medical records and employee 
leave reports covering dates from January 2002 to July 2004.  
The medical records show that in April 2002, a physician 
certified that the veteran was severely limited in the 
ability to walk due to an arthritic, neurological, or 
orthopedic condition.  An associated VA Form, Security 
Prescription Form, dated in April 2002, indicates that a 
physician stated that the veteran was disabled for long 
distance walking, "end date 4/19/03."  

A certification of health care provider document, dated in 
June 2003, indicates that a physician certified that the 
veteran had pain in the right knee, which started in 2001, 
was chronic, and required treatments.  The physician stated 
that the veteran can do work not involving prolonged standing 
or walking.  The physician indicated that it would be 
necessary for the veteran to take time off, intermittently or 
work on a less than full schedule due to the serious health 
condition.  The physician indicated that the probable 
duration of time off was "one every two weeks."   

Employee leave reports in the claims file cover dates of 
leave taken between January 2002 to July 2004.

The report of an August 2005 VA examination shows that the 
veteran reported having ongoing problems with right knee 
pain.  The veteran reported that he was under no particular 
treatment for the knee but was taking ibuprofen and Tylenol 
#3 with codeine; and was using a brace.  He reported having 
flare-ups, with resulting difficulty with walking or 
standing.  He reported that he had to rest and stay off the 
knee when the condition flared.  The veteran reported that he 
was currently employed in the post office at a job which 
requires him to stand on his feet.  He reported that he had 
significant pain in the knee at the end of the work day.  He 
reported that the knee condition affected his ability to do 
any yard work, and he had difficulty with carrying groceries 
or walking long distance because of the pain.  He denied 
having any dislocation or recurrent subluxation of the knee 
joint, and denied any symptoms consistent with inflammatory 
arthritis.  

After examination, the assessment was right knee degenerative 
joint disease status post patellar fracture.  The examiner 
opined that the current right knee condition would limit the 
veteran's ability to be employed in a physically demanding 
position, which required prolonged standing or walking.  She 
further opined that the veteran would, however, not be 
limited from sedentary labor.

In summary, on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the veteran's right knee condition 
represents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The evidence does not show that the 
right knee disability presents a disability picture resulting 
in a marked interference with employment or frequent periods 
of hospitalization.  

Regarding the question of interference with employment, the 
veteran has testified indicating that he has not requested a 
change of job or special accommodation because of his right 
knee problems.  He has reported that he has had no particular 
treatment for the knee except for taking ibuprofen and 
Tylenol #3 with codeine; and was using a brace.  Although the 
examiner at the recent examination opined that the current 
right knee condition would limit the veteran's ability to be 
employed in a physically demanding position, this is not 
equivalent to finding a marked interference with employment.  
Review of the reports of leave taken in years 2002 to 2004 
does not show that he missed a couple of days a week as he 
has testified.  Nor do these reports clearly suggest a marked 
or even significant interference with employment.  

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected disability, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
schedular criteria, under which the veteran is already 
assigned a 10 percent rating on a schedular basis.

Therefore with respect to the question of whether the 
disability picture presented by the veteran's service-
connected residuals of a right knee injury warrants the 
assignment of an increased rating on an extraschedular basis, 
the Board finds the evidence is against the veteran's claim.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  In 
light of the above discussed evidence, the Board finds that 
the veteran's right knee condition does not present an 
exceptional or unusual disability picture.  There is no 
evidence supporting a finding that his right knee condition 
is productive of marked interference with employment or 
frequent periods of hospitalization, rendering impractical 
the application of the regular schedular standards. 

Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the veteran's residuals of 
a right knee injury does not warrant entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  




ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for residuals of a right knee injury is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


